Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1: (Currently Amended) An integrated component comprising:
a first port configured to form a physical connection between a host and the integrated component;
a plurality of I/O functions;
an embedded switch; and
a pass through interface configured to receive a packet from the host via the first port, identify a type of the packet, and route the packet one of: directly to a destination I/O function of the plurality of I/O functions so that the embedded switch is bypassed, or indirectly to the destination I/O function using the embedded switch based on the type of the packet,
wherein the plurality of I/O functions operate independent of each other and perform different I/O functions, wherein each of the plurality of I/O functions has a first connection to the pass through interface that bypasses the embedded switch and a second connection to the embedded switch.

Claim 2:	(Cancelled)	

Claim 9:	(Currently Amended)	An apparatus, comprising:
a first port configured to form a physical connection with a second port on a host;
a plurality of I/O functions;
an embedded switch; and
a pass through interface configured to receive a packet from the host via the first port, identify a type of the packet, and route the packet one of: directly to a destination I/O function of the plurality of I/O functions so that the embedded switch is bypassed, or indirectly to the destination I/O function using the embedded switch based on the type of the packet,
wherein the plurality of I/O functions operate independent of each other and perform different I/O functions, wherein each of the plurality of I/O functions has a first connection to the pass through interface that bypasses the embedded switch and a second connection to the embedded switch.

Claim 10:	(Currently Amended)	The apparatus of claim 9, 

Claim 12:	(Currently Amended)	The apparatus of claim 9, 

Claim 13:	(Currently Amended)	The apparatus of claim 12, wherein the plurality of 

Claim 18:	(Currently Amended)	A method, comprising:
	receiving a first packet from a host at a pass through interface in an integrated component, wherein the integrated component comprises a plurality of I/O functions and an embedded switch communicatively coupled to the pass through interface;
	determining that the first packet is a data packet, wherein a first I/O function of the plurality of I/O functions is a destination of the data packet;
	routing the data packet directly from the pass through interface to the first I/O function using a direct data path that bypasses the embedded switch;
	receiving a second packet from the host at the pass through interface;
	determining that the second packet is a configuration packet, wherein the first I/O function is the destination of the configuration packet; [[and]]
	routing the data packet from the pass through interface to the first I/O function via the embedded switch; and
operating the plurality of I/O functions independent of each other to perform different I/O functions, wherein each of the plurality of I/O functions has a first connection to the pass through interface that bypasses the embedded switch and a second connection to the embedded switch.

Authorization for this examiner’s amendment was given in a telephone interview with Carleton Clauss (Attorney Number 66,230) on February 28, 2022.
INFORMATION CONCERNING RESPONSES
Allowable Subject Matter

Claims 1 and 3-20 are allowed:
The following is an examiner’s statement of reason for allowance: Applicant's arguments filed on February 1, 2022, in response to the office action mailed on December 9, 2021, have been fully considered and are persuasive. In particular, none of the prior arts of record discloses, alone or in combination, an apparatus/method where there is a pass through interface configured to receive a packet from a host via a first port, identify a type of the packet, and route the packet one of: directly to a destination I/O function of a plurality of I/O functions so that an embedded switch is bypassed, or indirectly to the destination I/O function using the embedded switch based on the type of the packet, wherein the plurality of I/O functions operate independent of each other and perform different I/O functions, wherein each of the plurality of I/O functions has a first connection to the pass through interface that bypasses the embedded switch and a second connection to the embedded switch.


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

RELEVENT ART CITED BY THE EXAMINER

The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach data routing:
U.S. PATENT NUMBERS:
8,223,650 B2 – [FIG. 1 and 2]

CONCLUDING REMARKS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY W YU/Examiner, Art Unit 2181                                                                                                                                                                                                        March 2, 2022

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181